DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 4/18/2022 for application number 17/723,342. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,308,531 in view of Chordia (US 10,217,142 B1). 
This Application
Pat. No. 11,308,531
Chordia (US 10,217,142 B1)
Claim 1: A method comprising: identifying a first application for which a feedback of a user of a user device is desired; identifying, by a processing device, previous user interactions with one or more second applications, wherein the previous user interactions 





comprise one or more positive interactions comprising at least one of: providing corresponding feedback that meets a threshold rating via a corresponding prompt to rate the one or more second applications; sharing at least one of the one or more second applications with one or more users via the corresponding prompt; or a rating for the one or more second applications that does not meet the threshold rating and that has an accompanying comment; 

and responsive to a quantity of positive interactions satisfying a threshold condition, causing the user device to display, to the user, a prompt for the feedback for the first application
Claim 2: A method comprising: identifying a first application for which a feedback of a user of a user device is desired; identifying, by a processing device, previous user interactions with one or more second applications, wherein the one or more second applications are different from the first application, and wherein the previous user interactions comprise 

one or more negative interactions comprising at least one of: dismissing a corresponding prompt to rate the one or more second applications; or a rating for the one or more second applications that does not meet a threshold rating and that does not have an accompanying comment; 






and responsive to a quantity of negative interactions satisfying a threshold condition, causing the user device to display, to the user, a prompt for the feedback for the first application














Chordia teaches positive interactions including sharing applications (col 2, lines 6-53; col. 1, lines 9-10). It would be obvious to combine because it helps address selection bias in reviews (col. 1, lines 33-48).
Claim 2
Claim 1

Claim 3

Chordia teaches the positive interaction in the first application, (col 2, lines 6-53; col. 1, lines 9-10). It would be obvious to combine because it helps address selection bias in reviews (col. 1, lines 33-48).
Claim 4
Claim 2

Claim 5
Claim 3

Claim 6
Claim 4

Claim 7
Claim 5

Claim 8
Claim 6

Claim 9
Claim 7

Claims 10-15: These claims are directed to computer readable media corresponding to the methods in claims 1-5 above, and are obvious over the ‘531 patent and Chorida as explained above
Claims 16-20: These claims are directed to systems corresponding to the methods in claims 1-5 above, and are obvious over the ‘531 patent and Chorida as explained above


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) identifying a first application, identifying positive interactions include one of: feedback above a threshold rating, sharing the application, or feedback below a threshold rating and with a comment, then displaying a feedback prompt based on a quantity of positive interactions. The claims are directed to a mental process – a developer could mentally decide which users to solicit feedback from based on positive interaction data. The additional elements of dependent claims 2-3, 5-7, 11-12, 14-15, 17-18, and 20 also merely add steps that may be performed mentally. This judicial exception is not integrated into a practical application because the additional elements of the generic computer elements (claim 16) and the display of the prompt (claims 1, 4, 10, 13, 16, 19) are mere instructions to use the computer as a tool to perform the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are well-understood, routine, and conventional. For displaying a prompt for feedback to rate, see McNabb et al. (Pub. No. 2018/0247347), “users can provide feedback for an application via an online interface, such as by giving the application a numerical rating and/or by providing a user review … in order to encourage more users to provide feedback, application designers commonly display feedback prompts to users,” para. 0002-03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2018/0247347 A1) in view of Chordia (US 10,217,142 B1) and Byron et al. (US 2017/0109838 A1).

In reference to claim 1, McNabb teaches a method (para. 0006) comprising: identifying a first application for which a feedback of a user of a user device is desired (application is identified, para. 0035); identifying, by a processing device, previous user interactions with one or more second applications (the Examiner notes para. 0013 of the specification and claim 3 below specify that the second applications may comprise the first application), wherein the previous user interactions comprise one or more positive interactions … (positive user interactions are used to determine if the user would want to provide application feedback, para. 0033-42); and responsive to … positive interactions satisfying a threshold condition, causing the user device to display, to the user, a prompt for the feedback for the first application (prompt displayed to provide feedback, para. 0045-46, fig. 4A).
However, McNabb does not teach the one or more positive interactions comprising at least one of: providing corresponding feedback that meets a threshold rating via a corresponding prompt to rate the one or more second applications; sharing at least one of the one or more second applications with one or more users via the corresponding prompt; or a rating for the one or more second applications that does not meet the threshold rating and that has an accompanying comment.
Chordia teaches the one or more positive interactions comprising at least one of: providing corresponding feedback that meets a threshold rating via a corresponding prompt to rate the one or more second applications; sharing at least one of the one or more second applications with one or more users via the corresponding prompt; or a rating for the one or more second applications that does not meet the threshold rating and that has an accompanying comment (sharing of application is used to determine if a user should be prompted to rate an application, col 2, lines 6-53; col. 1, lines 9-10).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb and Chordia before the earliest effective filing date, to modify the interactions as disclosed by McNabb to include the positive interactions as taught by Chordia.
One of ordinary skill in the art would have been motivated to modify the interactions of McNabb to include the positive interactions of Chordia because it helps address selection bias in reviews (col. 1, lines 33-48).
However, McNabb and Chordia do not teach responsive to a quantity of positive interactions satisfying a threshold condition.
Byron teaches responsive to a quantity of positive interactions satisfying a threshold condition (quantity of reviews must meet threshold, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include applications).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb, Chordia, and Byron before the earliest effective filing date, to modify the interest determination as disclosed by McNabb to include the number of reviews as taught by Byron.
One of ordinary skill in the art would have been motivated to modify the interest determination to include the number of reviews of Byron because it helps determine reputable reviewers (Byron, para. 0014).
In reference to claim 2, Byron teaches the method of claim 1, wherein the one or more second applications are different from the first application (reviews are for other products, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include software applications).
In reference to claim 3, McNabb teaches the method of claim 1, wherein the one or more second applications comprise the first application (interactions within first application used to determine if user wants to rate first application, para. 0033-42).
In reference to claim 4, McNabb teaches the method of claim 1, wherein the prompt for the feedback for the first application is a request to rate or share the first application (request to rate, see fig. 4B and 5).
In reference to claim 5, Byron teaches the method of claim 1, wherein: the previous user interactions comprise one or more ratings, by the user via one or more prompts, of the one or more second applications; and the causing of the user device to display the prompt is further responsive to determining a quantity of the one or more ratings meets a corresponding threshold quantity (one or more ratings of other items must be over a threshold quantity, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include applications).
In reference to claim 6, McNabb teaches the method of claim 1, wherein the causing of the user device to display the prompt is further responsive to determining that a level of engagement of the user with the first application meets a threshold level (user interactions are scored – which is an engagement level – and user is determined to be interested when level exceeds a threshold, para. 0033-42).
In reference to claim 7, McNabb teaches the method of claim 1, wherein … the causing of the user device to display the prompt is further responsive to: generating a combined score based on the previous user interactions comprise one or more ratings, by the user via one or more prompts, of the one or more second applications a level of engagement of the user with the first application; and determining the combined score meets a threshold score (score based on plurality of factors including measures of engagement with first application, para. 0033-42, as well as whether or not the user has already provided feedback for the application, para. 0043-44). 

In reference to claim 10, McNabb teaches a non-transitory machine-readable storage medium storing instructions which, when executed cause a processing device to perform operations (para. 0007) comprising: identifying a first application for which a feedback of a user of a user device is desired (application is identified, para. 0035); identifying previous user interactions with one or more second applications (the Examiner notes para. 0013 of the specification and claim 3 below specify that the second applications may comprise the first application), wherein the previous user interactions comprise one or more positive interactions … (positive user interactions are used to determine if the user would want to provide application feedback, para. 0033-42); and responsive to … positive interactions satisfying a threshold condition, causing the user device to display, to the user, a prompt for the feedback for the first application (prompt displayed to provide feedback, para. 0045-46, fig. 4A).
However, McNabb does not teach the one or more positive interactions comprising at least one of: providing corresponding feedback that meets a threshold rating via a corresponding prompt to rate the one or more second applications; sharing at least one of the one or more second applications with one or more users via the corresponding prompt; or a rating for the one or more second applications that does not meet the threshold rating and that has an accompanying comment.
Chordia teaches the one or more positive interactions comprising at least one of: providing corresponding feedback that meets a threshold rating via a corresponding prompt to rate the one or more second applications; sharing at least one of the one or more second applications with one or more users via the corresponding prompt; or a rating for the one or more second applications that does not meet the threshold rating and that has an accompanying comment (sharing of application is used to determine if a user should be prompted to rate an application, col 2, lines 6-53; col. 1, lines 9-10).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb and Chordia before the earliest effective filing date, to modify the interactions as disclosed by McNabb to include the positive interactions as taught by Chordia.
One of ordinary skill in the art would have been motivated to modify the interactions of McNabb to include the positive interactions of Chordia because it helps address selection bias in reviews (col. 1, lines 33-48).
However, McNabb and Chordia do not teach responsive to a quantity of positive interactions satisfying a threshold condition.
Byron teaches responsive to a quantity of positive interactions satisfying a threshold condition (quantity of reviews must meet threshold, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include applications).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb, Chordia, and Byron before the earliest effective filing date, to modify the interest determination as disclosed by McNabb to include the number of reviews as taught by Byron.
One of ordinary skill in the art would have been motivated to modify the interest determination to include the number of reviews of Byron because it helps determine reputable reviewers (Byron, para. 0014).
In reference to claim 11, Byron teaches the non-transitory machine-readable storage medium of claim 10, wherein the one or more second applications are different from the first application (reviews are for other products, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include software applications).
In reference to claim 12, McNabb teaches the non-transitory machine-readable storage medium of claim 10, wherein the one or more second applications comprise the first application (interactions within first application used to determine if user wants to rate first application, para. 0033-42).
In reference to claim 13, McNabb teaches the non-transitory machine-readable storage medium of claim 10, wherein the prompt for the feedback for the first application is a request to rate or share the first application (request to rate, see fig. 4B and 5).
In reference to claim 14, Byron teaches the non-transitory machine-readable storage medium of claim 10, wherein: the previous user interactions comprise one or more ratings, by the user via one or more prompts, of the one or more second applications; and the causing of the user device to display the prompt is further responsive to determining a quantity of the one or more ratings meets a corresponding threshold quantity (one or more ratings of other items must be over a threshold quantity, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include applications).
In reference to claim 15, McNabb teaches the non-transitory machine-readable storage medium of claim 10, wherein the causing of the user device to display the prompt is further responsive to determining that a level of engagement of the user with the first application meets a threshold level (user interactions are scored – which is an engagement level – and user is determined to be interested when level exceeds a threshold, para. 0033-42).

In reference to claim 16, McNabb teaches a system comprising: a memory; and a processing device, coupled to the memory, to (para. 0019-22): identify a first application for which a feedback of a user of a user device is desired (application is identified, para. 0035); identify previous user interactions with one or more second applications (the Examiner notes para. 0013 of the specification and claim 3 below specify that the second applications may comprise the first application), wherein the previous user interactions comprise one or more positive interactions… (positive user interactions are used to determine if the user would want to provide application feedback, para. 0033-42); and responsive to … positive interactions satisfying a threshold condition, cause the user device to display, to the user, a prompt for the feedback for the first application (prompt displayed to provide feedback, para. 0045-46, fig. 4A).
However, McNabb does not teach the one or more positive interactions comprising at least one of: providing corresponding feedback that meets a threshold rating via a corresponding prompt to rate the one or more second applications; sharing at least one of the one or more second applications with one or more users via the corresponding prompt; or a rating for the one or more second applications that does not meet the threshold rating and that has an accompanying comment.
Chordia teaches the one or more positive interactions comprising at least one of: providing corresponding feedback that meets a threshold rating via a corresponding prompt to rate the one or more second applications; sharing at least one of the one or more second applications with one or more users via the corresponding prompt; or a rating for the one or more second applications that does not meet the threshold rating and that has an accompanying comment (sharing of application is used to determine if a user should be prompted to rate an application, col 2, lines 6-53; col. 1, lines 9-10).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb and Chordia before the earliest effective filing date, to modify the interactions as disclosed by McNabb to include the positive interactions as taught by Chordia.
One of ordinary skill in the art would have been motivated to modify the interactions of McNabb to include the positive interactions of Chordia because it helps address selection bias in reviews (col. 1, lines 33-48).
However, McNabb and Chordia do not teach responsive to a quantity of positive interactions satisfying a threshold condition.
Byron teaches responsive to a quantity of positive interactions satisfying a threshold condition (quantity of reviews must meet threshold, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include applications).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb, Chordia, and Byron before the earliest effective filing date, to modify the interest determination as disclosed by McNabb to include the number of reviews as taught by Byron.
One of ordinary skill in the art would have been motivated to modify the interest determination to include the number of reviews of Byron because it helps determine reputable reviewers (Byron, para. 0014).
In reference to claim 17, Byron teaches the system of claim 16, wherein the one or more second applications are different from the first application (reviews are for other products, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include software applications).
In reference to claim 18, McNabb teaches the system of claim 16, wherein the one or more second applications comprise the first application (interactions within first application used to determine if user wants to rate first application, para. 0033-42).
In reference to claim 19, McNabb teaches the system of claim 16, wherein the prompt for the feedback for the first application is a request to rate or share the first application (request to rate, see fig. 4B and 5).
In reference to claim 20, Byron teaches the system of claim 16, wherein: the previous user interactions comprise one or more ratings, by the user via one or more prompts, of the one or more second applications; and the processing device is to cause the user device to display the prompt further responsive to determining a quantity of the one or more ratings meets a corresponding threshold quantity (one or more ratings of other items must be over a threshold quantity, para. 0004, 16, 18, and claim 1; ratings may be for products, services, and other entities used or consumed by the user, para. 0010, which would include applications).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2018/0247347 A1) in view of Chordia (US 10,217,142 B1) and Byron et al. (US 2017/0109838 A1) as applied to claim 1 above, and in further view of Verma et al. (US 2014/0372980 A1).

In reference to claim 8, McNabb teaches the method of claim 1, further comprising: … the causing of the user device to display the prompt is further responsive to determining the first … positive interaction rate meets a threshold rate (score must exceed threshold for displaying prompt to review, para. 0028).
However, McNabb, Chordia, and Byron do not teach receiving user information corresponding to a plurality of users comprising the user; and clustering, based on the user information, a subset of the plurality of users comprising the user into a first cluster, wherein: the previous user interactions comprise a first median positive interaction rate of the first cluster.
Verma teaches receiving user information corresponding to a plurality of users comprising the user; and clustering, based on the user information, a subset of the plurality of users comprising the user into a first cluster (users are grouped based on user information, para. 0025-26), wherein: the previous user interactions comprise a first median positive interaction rate of the first cluster (median value of group is used in an application for a user, para. 0027-29).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb, Chordia, Byron, and Verma before the earliest effective filing date, to modify the interest determination as disclosed by McNabb to include the groups as taught by Verma.
One of ordinary skill in the art would have been motivated to modify the interest determination to include the groups of Verma because it helps better customize software features (like the rating system of McNabb) for different subsets of users (Verma, para. 0001).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2018/0247347 A1) in view of Chordia (US 10,217,142 B1) and Byron et al. (US 2017/0109838 A1) as applied to claim 1 above, and in further view of VanBlon (US 2018/0176885 A1).

In reference to claim 9, McNabb teaches the method of claim 1, further comprising determining a level of impact for displaying the prompt to the user based on the previous user interactions …; and the causing the user device to display, to the user, the prompt is based on the level of impact (impact of prompt, like if user has already provided feedback, declined prompt before, timing of prompt, is used to determine if prompt should be displayed, para. 0043-44).
However, McNabb, Chordia, and Byron do not teach wherein: the level of impact comprises at least one of invasiveness of the prompt, size of the prompt, or location of the displaying of the prompt.
VanBlon teaches wherein: the level of impact comprises at least one of invasiveness of the prompt, size of the prompt, or location of the displaying of the prompt (invasiveness of prompt, based on user’s current activity, is used to determine if prompt should be displayed, para. 0051-55).
It would have been obvious to one of ordinary skill in art, having the teachings of McNabb, Chordia, Byron, and Van Blon before the earliest effective filing date, to modify the display as disclosed by McNabb to include the invasiveness determination as taught by VanBlon.
One of ordinary skill in the art would have been motivated to modify the display of McNabb to include the invasiveness determination of VanBlon because McNabb teaches feedback with bad timing can result in users providing negative feedback (McNabb, para. 0024-26), and VanBlon teaches how to determine when a user is busy and would not want to see a prompt (VanBlon, para. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vander Mey (US 7519562 B1) which discloses determining if ratings are above or below a threshold rating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174